Citation Nr: 1629691	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for left knee scars.

4.  Entitlement to service connection for disability manifested by stomach pain.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a skin condition.

7.  Entitlement to increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

8.  Entitlement to an increased rating for right clavicle fracture residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to December 1996 and from February 2001 to August 2007.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida that denied entitlement to service connection for bilateral hearing loss, left knee disability, left knee scars, a disability manifested by stomach pain, a low back disorder, and ratings in excess of 70 percent for PTSD and in excess of 10 percent for right clavicle fracture residuals.

During the pendency of the appeal, by rating decision in May 2014, a total rating based on unemployability due to service-connected disability was granted, effective January 28, 2012.  

The Board observes that an April 11, 2016 letter reflects that the RO provided the Veteran's attorney a copy of "[t]he entire VA claims folder on file at this office."  In June 2016, the Veteran's attorney sent VA a copy of a November 2015 Freedom of Information Act (FOIA) request.  As the RO indicates that this FOIA request was completed, the Veteran's attorney is advised to contact VA if the requested documents have not been received, or if it is believed that there was not full compliance with the FOIA request.

The Board next notes that following the award of a total rating based on unemployability due to service-connected disability in May 2014, a notice of disagreement was received in May 2015 with respect to the effective date of the award.  See 38 C.F.R. § 20.201 (2015).  VA's Veterans Appeals Control and Locator System (VACOLS) reflects that the RO has already acknowledged the NOD and is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this particular claim remains under the jurisdiction of the RO at this time.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects information from the Social Security Administration that the Veteran has been awarded disability benefits - due to back and anxiety disorders - effective May 1, 2009.  However, VA has not received the actual decision with supporting medical records.  Thus, the appeal is remanded to obtain relevant records in the possession of a federal agency.

On remand, the RO must associate updated VA clinic records which date only through early March 2012, more than four years ago as of this writing.  See Bell v. Derwinski, 2 Vet.App. 611 (1992). 

The Veteran's service treatment records reflect that he was treated on a number of occasions for various symptoms that included bloating, diarrhea, constipation, and epigastric and stomach pain during his two tours of active duty.  Gastroesophageal reflux disease (GERD) was recorded on one occasion during service.  He also sought received treatment for left knee complaints in November 2002, and was assessed as demonstrating significant audiometric threshold shifts in the left ear most likely noise induced.  Unfortunately, the Veteran did not report for scheduled VA examinations.  On remand, the Board finds that the Veteran should be afforded an additional opportunity to attend VA examination and, if he fails to attend, for the AOJ to obtain medical opinion based on the evidence of record.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

The Board further observes that the Veteran is deemed a "Persian Gulf veteran" - defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  Thus, he should be provided an appropriate Persian Gulf protocol examination.

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38°C.F.R. §°4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  This case must be remanded as the prior VA examination reports pertaining to the right clavicle disability do not comply with 38 C.F.R. § 4.59 as interpreted by the CAVC.

The record reflects that the Veteran was most recently evaluated for service-connected PTSD in March 2013.  As the claims file does not contain any VA outpatient records since that time and there is no recent evidence indicating the status of this condition, the Veteran will be afforded a VA PTSD examination.

Finally, the Board notes that the Veteran had a five-year break in service between 1996 and 2001.  The current record indicates that he first sought VA treatment in 2009, almost two years after his second tour of duty.  As the Veteran claims that the disabilities for which service connection is sought are of service onset and continuing, any additional clinical evidence showing treatment for bilateral hearing loss, left/right knee disability, left knee scars, stomach pain, and a low back disorder from 1996 to the 2001 and from 2007 to 2009 might significantly bolster his contentions of disability deriving from service.  Therefore, it would behoove the Veteran to provide additional information and/or authorization to retrieve clinical records from all providers who treated him for these disorders between 1996 and 2001 and from 2007 to 2009.  The Board would point out that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Dusek v. Derwinski, 2 Vet.App. 519, 522 (1992), citing Wood.  

In this regard, the Veteran will be provided an additional opportunity to identify all private, state and/or VA facilities from which he received treatment for his hearing, bilateral knee disability, including scars, stomach pain, and a low back disorder after discharge from service between 1996 and 2001 and from 2007 to 2009.  The appellant's representative is requested to assist him in presenting as clear a list as possible of all providers and dates of treatment for VA to secure additional records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide corrective VCAA notice of the criteria for establishing service connection due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  

Assist the Veteran in submitting any additional clinical records pertaining to treatment for hearing loss, bilateral knee disability, including scars, stomach pain, and a low back disorder from 1996 to the 2001 and from 2007 to 2009.  

Additionally, invite the Veteran to submit a statement describing the approximate onset date and cause(s) for his claimed right knee, left knee, left knee scar, stomach pain, low back and skin disorders.  He should also be asked whether he received any VA treatment between 1996 and 2001 and prior to 2009, and should specify the facility(ies).  

2.  Associate with the claims folder records of the Veteran's VA treatment since March 2012.

3.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's award of disability benefits by the Social Security Administration.

4.  After a reasonable time for receipt of any additional records, arrange for the Veteran to undergo VA Gulf War examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (electronic) must be made available to each physician or other medical professional designated (as appropriate) to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.

Each physician must provide all examination findings, along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

      a) The primary Gulf War examiner should note and detail all reported and documented history of skin symptoms, bilateral knee pain, stomach pain and low back symptoms.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all these symptoms/abnormalities.

      b) The examiner should list all diagnosed disabilities associated with (i) the skin, (ii) the right and left knees, (iii) stomach pain, and (iv) the low back, and the symptoms/abnormalities associated with each disability. If all symptoms/abnormalities are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed.  
      
      With respect to all gastrointestinal symptoms, the examiner must specify whether the symptoms are attributable to a "functional gastrointestinal disorder" or a structural gastrointestinal disease-such as inflammatory bowel disease or GERD- characterized by abnormalities seen on x-ray, endoscopy, or through laboratory tests.

      c) If any symptoms involving (i) the skin, (ii) the right and left knees, (iii) stomach pain, and (iv) the low back have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

      d) If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

      e) For any disorders with a known clinical diagnosis, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disorder was incurred or aggravated during active military service from March 1993 to December 1996, or February 2001 to August 2007.

The examiner should interview the Veteran for a detailed summary of the approximate onset date and cause(s) for his claimed right knee, left knee, left knee scar, stomach pain, low back and skin disorders - including any injury or symptomatology manifested during combat events.  The examiner is reminded that there is no legal requirement that an injury or symptomatology be "documented" or "corroborated" in the service treatment records to be accepted as true if such testimony is consistent with the entire evidentiary record.

5.  Schedule the Veteran for appropriate VA examination to evaluate the nature and etiology of the claimed bilateral hearing loss.  

The examiner should first determine whether the Veteran manifests right and/or left ear hearing disability per VA standards.  If so, the VA audiologist is requested to provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss had its onset during active military service from March 1993 to December 1996, or February 2001 to August 2007, or is the result of noise exposure during active service.  In providing this opinion, the examiner should review the audiology consultations in service noting a significant threshold shift (STS) of hearing acuity in the left ear and opinion that the Veteran most likely had noise-induced hearing loss.

6.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  Any indicated tests and studies should be accomplished and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The appropriate DBQ should be utilized.

7.  Schedule the Veteran for a comprehensive VA examination to determine the current severity of the service-connected right clavicle/shoulder disorder.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right shoulder and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

8.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to appear under 38 C.F.R. § 3.655 (2015).  If he does not report when scheduled, this should be noted in the claims file and the nexus opinions should be obtained based upon record review only to the extent possible.

10.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


